DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because of the following:
Fig. 1 includes reference numeral 80. The Examiner believes this is the incorrect reference numeral as reference numeral 80 refers to two opposing side arms which is not what the Examiner believes is being annotated in Fig. 1.
Fig. 8a contains reference numeral 25 twice. The Examiner believes one of these reference numerals to be incorrect. The Examiner requests the Applicant review and amend the figure with the corrected reference numerals.
Fig. 18 contains reference numeral 17 twice. The Examiner believes one of these reference numerals to be incorrect.  The Examiner requests the Applicant review and amend the figure with the corrected reference numerals.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “85” has been used to designate both “a circumferential edge” on page 23, line 18  and “a rear wall” on page 24, line 18. Figures 4, 5, and 14 contain this reference numeral. Correction of both the specification and drawings is necessary to resolve this discrepancy regarding reference character 85.  Also, the list of reference signs on pages 34-35 would need to be updated upon the amendment made above by the Applicant. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
510 in Fig. 5
B in Figure 20a.  
a) in Fig. 21c
b) in Fig. 21c
a) in Fig. 22c
b) in Fig. 22c
a) in Fig. 23c
b) in Fig. 23c
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 20, line 11 recites “the main body 3”. The Examiner suggests amending this to recite “the main body 30”.
Page 21, line 15 recites “The pump-side wall 40”. The Examiner suggests amending this to recite “The pump-side wall 41 .
Page 21, line 33 recites “channel 48”. The Examiner suggests amending this to recite “groove 48”.
Page 23, line 16 recites “two protruding side arms 10”. The Examiner suggests amending this to recite “two protruding side arms 80 ”.
Page 24, line 7 recites “the valve body 4”. The Examiner suggests amending this to recite “the valve body [[4]] 3”.
Page 27, line 18 recites “second valve flap 37”. The Examiner suggests amending this to recite “second valve flap 38 ”.
Page 28, lines 27-38 recites “the vacuum chamber 47”. The Examiner suggests amending this to recite “the  pump chamber 47”.
Page 29, line 11 recites “the baseline vacuum valve 12”. The Examiner suggests amending this to recite “the baseline vacuum valve 13 ”.
Page 31, line 26 recites “the vacuum chamber 47”. The Examiner suggests amending this to recite “the  pump chamber 47”.
Page 31, line 27 recites “the vacuum chamber 47”. The Examiner suggests amending this to recite “the  pump chamber 47”.
Page 32, line 6 recites “the vacuum chamber 47”. The Examiner suggests amending this to recite “the  pump chamber 47”.
Page 33, line 2 recites “the vacuum chamber 47”. The Examiner suggests amending this to recite “the  pump chamber 47”.
Appropriate correction is required.
Claim Objections
Claims 1, 8, 10-12, 14-15, 24-27, 30, 44, 47-48, and 51 are objected to because of the following informalities:  
Claim 1, line 4 recites “receiving breastmilk”. The Examiner suggests amending this to recite “receiving the expressed breastmilk”.
Claim 1, line 8 recite “wherein expressed milk”. The Examiner suggests amending this to recite “wherein the expressed breastmilk”.
Claim 1, line 10 recites “the expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk”.
Claim 1, lines 16-17 recite “the hygiene module”. The Examiner suggests amending this to recite “the multipart hygiene module”.
  Claim 8, line 5 recites “expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk”.
Claim 8, line 7 recites “the expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk”.
Claim 10, line 3 recites “the first cup”. The Examiner suggests amending this to recite “the rigid first cup”.
Claim 10, line 5 recites “the first cup”. The Examiner suggests amending this to recite “the rigid first cup”.
Claim 11, line 2 recites “the rigid cup”. The Examiner suggests amending this to recite “the rigid first cup”.
Claim 11, line 3 recite “with expressed milk”. The Examiner suggests amending this to recite “with the expressed breastmilk”.
Claim 12, line 2 recite “the first cup”. The Examiner suggests amending this to recite “the rigid first cup”.
Claim 14, line 5 recites “with expressed milk”. The Examiner suggests amending this to recite “with the expressed breastmilk”.
Claim 15, line 3 recites “the expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk”.
Claim 24, lines 1-2 recites “The breastpump as claimed claim 10, provided these refer back to claim 10”. The Examiner suggests amending this to recite “The breastpump as claimed in claim 10, ”.
Claim 25, line 3 recites “the module”. The Examiner suggests amending this to recite “the multipart module”.
Claim 26, line 3 recites “the module”. The Examiner suggests amending this to recite “the multipart hygiene module”.
Claim 27, line 1 recites “the module”. The Examiner suggests amending this to recite “the multipart hygiene module”.
Claim 30, line 7 recites “the module”. The Examiner suggests amending this to recite “the multipart module”.
Claim 44, line 6 recites “express milk”. The Examiner suggests amending this to recite “express the breastmilk”.
Claim 44, line 7 recites “expressed milk without expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk without the expressed breastmilk”.
Claim 44, line 8 recites “expressed milk”. The Examiner suggests amending this to recite “the expressed breastmilk”.
Claim 44, line 9 recites “with expressed milk”. The Examiner suggests amending this to recite “with the expressed breastmilk”.
Claim 44, lines 11-12 recites “with expressed milk”. The Examiner suggests amending this to recite “with the expressed breastmilk”.
Claim 44, line 15 recites “which milk”. The Examiner suggests amending this to recite “which the breastmilk”.
Claim 47, line 3 recites “expressed milk during at least one of the second or third pump phase”. The Examiner suggests amending this to recite “the expressed breastmilk during at least one of the second or the third pump phase”.
Claim 48, line 4 recites “which milk”. The Examiner suggests amending this to recite “which the expressed breastmilk”.
Claim 51, line 4 recites “the first to third pump phase”. The Examiner suggests amending this to recite “the first to third pump phases”.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 7-34, and 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, line 2 recites “a milk collection container”. It is unclear to the Examiner if this milk collection container is the same milk collection container as recited in claim 1, lines 10-11. For the purpose of examination this limitation will be interpreted as “[[a]] the milk collection container” as the Examiner believes the milk collection container recited in claim 2 to be the same as the one recited in claim 1.
Claim 3, line 2 recites “the valve body comprises at least one flow valve and one venting valve”. It is unclear to the Examiner if the “one flow valve” and “one venting valve” are part of the “at least one valve” recited in claim 1. Therefore, for the purpose of examination, this limitation will be interpreted as “the at least one valve of the valve body comprises at least one flow valve and one venting valve”.
Claim 7 recites the limitation "the connection is interlocking" in line 1. It is unclear to the Examiner what connection is being referred to. Therefore, for the purpose of examination, the limitation will be interpreted as “the detachable connection between the flange and the housing is an interlocking”.
Claim 8, lines 8-9 recites “the start of an expressing process”. There is insufficient antecedent basis for this limitation in the claim. Therefore, for the purpose of examination, this limitation will be interpreted as “[[the]] a start of an expressing process”.
Claim 8, lines 9-10 recites “the inlet opening”. It is unclear to the Examiner if “the inlet opening” is the same as the “first inlet opening” of line 5. For the purpose of examination, the Examiner will interpret this limitation as “the first inlet opening”.
Claim 8 recites the limitation "the vertical use position" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret this limitation as “ [[the]] a vertical use position”.
Claim 9 is rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 10 recites the limitation "the movement of said pump membrane" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret this limitation as “ [[the]] a movement of said pump membrane”.
Claim 11 is rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 12 recites the limitation "the movement direction" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner will interpret this limitation as “ [[the]] a movement direction”.
Claim 13, lines 2-3 recites the limitation "the outlet groove".  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] an outlet groove”.
Claim 13 recites the limitation "the output" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] an output”.
Claim 14 recites the limitation "the passage opening" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “the first passage opening”.
Claim 14 recites the limitation "the start of the expressing process" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] a start of [[the]] an expressing process”.
Claim 14 recites the limitation "in the use position" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “in [[the]] a use position”.
Claim 15, line 2 recite “a first valve”. It is unclear to the Examiner if this “first valve” is one of the “at least one valve” recited in claim 1. For the purpose of examination, this limitation will be interpreted as “a first valve of the at least one valve”.
Claim 15, line 3 recites “at the end of the expressing process”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “at [[the]] an end of the expressing process”.
Claim 16, line 4 recites “a second valve”. It is unclear to the Examiner if this “second valve” is one of the “at least one valve” recited in claim 1. For the purpose of examination, this limitation will be interpreted as “a second valve of the at least one valve”.
Claim 16, lines 5-6 recites “at the end of the expressing process”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “at [[the]] an end of the expressing process”.
Claim 17, line 2 recites “a venting valve”. It is unclear to the Examiner if this “venting valve” is one of the “at least one valve” recited in claim 1. For the purpose of examination, this limitation will be interpreted as “a venting valve of the at least one valve”.
Claim 18, lines 2-3 recites “a venting valve for venting the interior of the breast shield is present and wherein the venting valve is able to be closed off together with the second valve and said venting valve”. It is unclear to the Examiner if this “venting valve” and or this “second valve” are one of the “at least one valve” recited in claim 1. Therefore, for the purpose of examination, this limitation will be interpreted as “a venting valve of the at least one valve for venting the interior of the breast shield is present and wherein the venting valve of the at least one valve is able to be closed off together with the second valve of the at least one valve and said venting valve of the at least one valve”.
Claim 19, line 2 recites “a third valve is present, said third valve”. It is unclear to the Examiner if this “third valve” is one of the “at least one valve” recited in claim 1. It is also unclear to the Examiner how many valves are present within the current claimed invention. Based on the claim language one of ordinary skill may think that there are a first, a second, and a third valve. For the purpose of examination, this limitation will be interpreted as “a third valve of the at least one valve, said third valve of the at least one valve” wherein there is a first valve and a third valve only.
Claim 20, line 2 recites “a fourth valve is present in the milk channel, said fourth valve”. It is unclear to the Examiner if this “fourth valve” is one of the “at least one valve” recited in claim 1. It is also unclear to the Examiner how many valves are present within the current claimed invention. Based on the claim language one of ordinary skill may think that there are a first, a second, a third valve, and a fourth valve.  For the purpose of examination, this limitation will be interpreted as “a fourth valve of the at least one valve is present in the milk channel, said fourth valve of the at least one valve” wherein there is a first valve and a fourth valve only.
Claim 20, line 3 recites “the applied negative pressure”. There is insufficient antecedent basis for this limitation in the claim. It is also unclear to the Examiner if this applied negative pressure is the cyclically changing negative pressure as recited in claim 1, line 5. For the purpose of examination, this limitation will be interpreted as “the applied cyclically changing negative pressure”.
Claim 21, line 2 recites “a fifth valve is present in the draining channel, said fifth valve”. It is unclear to the Examiner if this “fifth valve” is one of the “at least one valve” recited in claim 1. In addition, the limitation “the draining channel” lacks sufficient antecedent basis. It is also unclear to the Examiner how many valves are present within the current claimed invention. Based on the claim language one of ordinary skill may think that there are a first, a second, a third valve, fourth valve, and a fifth valve. For the purpose of examination, this limitation will be interpreted as “a fifth valve of the at least one valve is present in [[the]] a draining channel, said fifth valve of the at least one valve” wherein there is a first valve and a fifth valve only.
Claim 21, line 3 recites “the applied negative pressure”. There is insufficient antecedent basis for this limitation in the claim. It is also unclear to the Examiner if this applied negative pressure is the cyclically changing negative pressure as recited in claim 1, line 5. For the purpose of examination, this limitation will be interpreted as “the applied cyclically changing negative pressure”.
Claim 22, line 2 recites “wherein at least two valves are present and wherein the aforementioned valves are arranged in a common valve body”. It is unclear to the Examiner if these two valves include the “at least one valve” recited in claim 1, lines 14-15. It is also unclear if the “common valve body” is the same as the recited “valve body” in claim 1, line 14, and if the common valve body means that the body is one part or if it valve body can mean a plurality of valves spaced apart. Furthermore, the limitation “the aforementioned valves” is indefinite because the Examiner does not know which valves are considered as “aforementioned”. For the purpose of examination, this limitation will be interpreted as “wherein at least two valves of the at least one valve are present and wherein the aforementioned valves are arranged in [[a]] the common valve body” wherein the aforementioned valves are the at least two valves and the common valve body is the same as the valve body of claim 1. The common valve body will be interpreted as a plurality of valves spaced apart.
Claim 23, line 1 recites “the valve body”. It is unclear to the Examiner if this valve body is the same “common valve body” recited in claim 22 and/or the “valve body” of claim 1, line 14. For the purpose of examination, this limitation will be interpreted as the same valve body.
Claim 23, lines 1-2 recites “the valve body has an integral and flexible embodiment”. It is unclear to the Examiner what the term embodiment means? Does this mean that a portion of the valve body is flexible and integral or the entire valve body is flexible and integral? For the purpose of examination, this limitation will be interpreted as a portion of the valve body or in other words one of the valves is flexible and integral.
Claim 24 is rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 25, line 3 recites “at least comprises the aforementioned valves”. There is insufficient antecedent basis for this limitation in the claim. Furthermore, no claims are recited in claims 24, 10, and 8 which claim 25 depends upon. Therefore, for the purpose of examination, this limitation will be interpreted as referring to the at least two valves recited in claim 22.
Claim 26 recites the limitation "the first rigid cup" in line 2 and line 4.  There is insufficient antecedent basis for each limitation in the claim. It is unclear to the Examiner if this “first rigid cup” is the same as the “rigid cup” recited in claim 1, line 15. For the purpose of examination, these limitations will be interpreted as ‘the rigid cup”.
Claim 26 recites the limitation “a multipart module”. It is unclear to the Examiner if this “multipart module” is the same as the “multipart hygiene module” recited in claim 1. For the purpose of examination, the limitation will be interpreted as “[[a]] the multipart hygiene module”.
Claim 26, lines 3-4 recites “the aforementioned valves”. It is unclear to the Examiner which valves are being referred to. For the purpose of examination, this limitation will be interpreted as “the at least two valves  of the at least one valve”..
Claim 26, lines 4-5 recites “the valve body”. It is unclear to the Examiner if this “valve body” is the same valve body as recited in claim 22 and claim 1. For the purpose of examination, this limitation will be interpreted in the same manner as claim 22.
Claim 27 recites the limitation "the first and second valve" in line 2.  There is insufficient antecedent basis for this limitation (second valve) in the claim. Furthermore, it is unclear to the Examiner if “the first and second valve” refer to “at least two valves” as recited in claim 22. For the purpose of examination, the “first and second valve” will be interpreted as the same as the “at least two valves”. Therefore, the first and second valves are the at least two valves.
Claim 28 recites the limitation "the actuation part" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear if “the actuation part” is the “manual actuation means” as recited in claim 27. Therefore, for the purpose of examination, this limitation will be interpreted as “wherein the manual actuation means comprises an [[the]] actuation part”.
Claim 29, line 2 recites “a pump housing”. It is unclear to the Examiner if this pump housing is the same “housing” as recited in claim 1. Therefore, the Examiner suggests amending claim 1, line 2 to recite “a pump housing” which would provide the necessary antecedent basis for the limitations of claim 29. In addition, the limitation of claim 29, line 2 would then be amended to recite “[[a]] the pump housing”. 
Claim 29, lines 3 and 4 also recite “the pump housing”. The aforementioned claim amendment to claim 1 would provide the necessary antecedent basis for these claim limitations.
Claim 30, line 2 recites “a pump housing”. It is unclear to the Examiner if this “pump housing” is the same “pump housing” as recited in claim 24. For the purpose of examination, this limitation will be interpreted as “[[a]] the pump housing”.
Claim 30, lines 6-7 recites “the valve body”. There is insufficient basis for this limitation in the claim. In addition, the Examiner could find no mention of the valve body within claims 25, 24, 10 or 8 upon which claim 30 depends. Therefore, for the purpose of examination, this limitation will be interpreted as “[[the]] a valve body”.
Claim 31, line 2 recites “a pump housing”. It is unclear to the Examiner if this pump housing is the same “housing” as recited in claim 1. Therefore, the Examiner suggests amending claim 1, line 2 to recite “a pump housing” which would provide the necessary antecedent basis for the limitations of claim 31. In addition, the limitation of claim 31, line 2 would then be amended to recite “[[a]] the pump housing”. 
Claim 30, line 4 also recites “the pump housing”. The aforementioned claim amendment to claim 1 would provide the necessary antecedent basis for these claim limitations.
Claim 31, lines 3-4 recites “a milk collection container”. It is unclear to the Examiner if this “a milk collection container” is the same “milk collection container” as recited in claim 1, lines 10-11. For the purpose of examination, this limitation will be interpreted as “[[a]] the milk collection container”.
Claim 33, lines 1-2 recites “the lid comprises an air-permeable and liquid-impermeable membrane”. It is unclear to the Examiner if this “air-permeable and liquid-impermeable membrane” of claim 33 is the same “at least air partly air-permeable and liquid-impermeable embodiment” as recited in claim 32. For the purpose of examination, the “air-permeable and liquid-impermeable membrane” will be interpreted as the same “air-permeable and liquid-impermeable embodiment”.
Claims 33-34 are rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 44 recites the limitation "the change from the second pump phase to the third pump phase" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] a change from the second pump phase to the third pump phase”.
Claim 45 recites the limitation “the expressing process” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “[[the]] an expressing process”.
Claim 46-47 are rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 48, lines 1-2 recites “the change from the first pump phase to the second pump phase”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this limitation will be interpreted as “[[the]] a change from the first pump phase to the second pump phase”.
Claim 49-50 are rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 51 recites the limitation "the second passage opening" in lines 2-3 and 3-4. There is insufficient antecedent basis for this limitation in the claim. Claim 51 also recites the limitation “a second passage opening” in line 6. It is unclear to the Examiner if these recitations are all referring to the same “second passage opening”. Therefore, for the purpose of examination, the first recitation of “the second passage opening” in lines 2-3 will be interpreted as “a [[the]] second passage opening”, the second recitation of “the second passage opening” is unchanged, and the recitation of “a second passage opening” in line 6 will be amended to recite “[[a]] the second passage opening”.
Claim 53 recites the limitation "the second passage opening" in 1.  There is insufficient antecedent basis for this limitation in the claim. However, if the aforementioned amendments are made to claim 51, this limitation would have the sufficient antecedent basis.
Claim 52, line 1-2 recites “the fourth pump phase”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination this limitation will be interpreted as “[[the]] a fourth pump phase”.
Claim 53-54 are rejected as the claim depends upon a rejected claim under 35 U.S.C. 112(b).
Claim 55, recites “a third valve is present, said third valve”. It is unclear to the Examiner how many claims are present within the claimed invention. Based on the claim language, one of ordinary skill in the art might assume there is a first valve, a second valve, and a third valve. For the purpose of examination, this claim limitation will be interpreted as reciting only a third valve.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 12, 14, 24-25, 29-30, and 44-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weber et al. (US 2012/0277728; hereinafter Weber).
With regards to claim 1, Weber discloses (see Figs 1-5 and 7a-8) a breastpump for expressing human breastmilk (see abstract), wherein the breastpump comprises a housing (10) with a drive unit (11; see [0070]), 
a pump chamber (the unitary structure of 112 and 133 see [0071] and [0073]) with a flexible pump membrane (14; see [0071]), driven by the drive unit (see [0074]), for producing a vacuum (see [0074]), and 
a breast shield (4) with an interior for receiving breastmilk (see interior at 42 in Fig. 7a and see [0076]), wherein a cyclically changing negative pressure is appliable to the interior by means of the pump chamber (see [0074]), 
wherein a milk channel (the unitary channel formed by the opening at 43 in Fig. 7a and channel of 2) leads from the interior into the pump chamber through a first inlet opening (130), wherein expressed milk flows from the interior of the breast shield into the pump chamber through the milk channel and wherein the pump chamber has an outlet opening (131; see [0076]), through which the expressed milk flows from the pump chamber into a milk collection container (7; see [0076]), 
characterized in that a multipart hygiene module (3, 5, 13) is present, wherein the hygiene module comprises a first part (3) with a flow opening (31) for connecting to the interior, a valve body with at least one valve (5) and a second part (13) with a rigid cup (133) for forming the pump chamber (see [0071]), wherein the valve body is arranged between the first and second part (see Figs. 1-5 which shows the valve body comprising at least one valve 5 arranged/located between the first and second part) and wherein the hygiene module as a whole is connectable to the housing of the breastpump in a sealing and detachable manner (see [0071] as the cover 13 is detachably connectable to the housing the hygiene module as a whole is then connectable to the housing of the breastpump in a sealing and detachable manner).
With regards to claim 2, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) that the rigid cup (133) having a milk path (see the milk path shown at 131 in Fig. 1) which leads from the pump chamber into a milk collection container (7) and which, at least over a portion, extends perpendicular to a drive axis of the pump membrane (14; see [0074[ wherein the drive axis of the pump membrane extends vertically while the milk path extends horizontally therefore at least over a portion the milk path extends perpendicular to a drive axis of the pump membrane).
With regards to claim 4, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the valve body (5) is formed in integral fashion (see Fig. 3 which shows the valve body comprised of the valve 5 to be integral) and from a flexible material (see [0079]).
With regards to claim 5, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the first part (3) is a constituent part of the breast shield (4).
With regards to claim 6, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the breast shield (4) having a flange (41) for detachable connecting to the housing (10; see [0091]).
With regards to claim 7, Weber discloses the claimed invention of claim 6, and Weber further discloses (Figs. 1-5 and 7a-8) the connection (see [0091]) is interlocking and a force fit (see [0091] and Fig. 8 which shows the interlocking and force fit), preferably a bayonet lock.
With regards to claim 14, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the breast shield (4) has a first passage opening (see passage opening at 43 in Fig. 7a), which forms part of the milk channel (the unitary channel formed by the opening at 43 in Fig. 7a and channel of 2), wherein the passage opening, at least at the start of the expressing process, is arranged in an upper region of the interior in the use position of the breast shield such that the interior below the first passage opening is fillable with expressed milk (see Examiner annotated Fig. 7a below; hereinafter referred to as Fig. A).

    PNG
    media_image1.png
    435
    691
    media_image1.png
    Greyscale
 
With regards to claim 29, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the breastpump (see abstract) comprises a pump housing (10; see [0070]), wherein the breast shield is fastenable to the pump housing in a detachable manner (see [0071] as the cover 13 is fastenable/detachably connectable to the pump housing the breast shield which is connected with the cover would then also be fastenable to the pump housing) and wherein, as a result of fastening the breast shield to the pump housing, parts that lie between the breast shield and the pump housing are connected to one another in sealing fashion such that a tight connection arises between the pump chamber (the unitary structure of 112 and 133 see [0071] and [0073]) and the interior (see interior at 42 in Fig. 7a and see [0076]) of the breast shield (see Fig. 2; see [0042] and [0071] which shows the sealing fashion).
 
With regards to claim 8, Weber discloses (Figs. 1-5 and 7a-8) a breastpump for expressing human breastmilk (see abstract), wherein the breastpump comprises 
a breast shield (4) with an interior for receiving a mother's breast (see interior at 42 in Fig. 7a and see [0076]) and a pump chamber (the unitary structure of 112 and 133; see [0071] and [0073]), wherein a cyclically changing negative pressure is appliable to the interior by means of the pump chamber (see [0074]), wherein 
a milk channel (the channel formed by unitary structure of the opening at 43 in Fig. 7a and channel of 2) leads from the interior into the pump chamber through a first inlet opening (130), expressed milk flowing through said milk channel from the interior of the breast shield into the pump chamber (see [0076]), and wherein the pump chamber has an outlet opening (131), through which the expressed milk flows from the pump chamber into a milk collection container (7; see [0076]), characterized in that the outlet opening, at least at the start of an expressing process, is arranged in an upper region of the pump chamber and/or above the inlet opening in the vertical use position of the breastpump (see [0077] “Due to the third function of the diaphragm 14, during the expressing operation, the milk collecting container 7, breast shield 4, and vacuum pump 1 can be arranged in positions which are independent of one another.” As the milk collecting container 7, the breast shield 4, and the vacuum pump 1 may be arranged in positions independent of one another, a vertical use position could be attained wherein the outlet opening 131 is arranged in an upper region of the pump chamber and above the inlet opening 130 by rotating the invention 180 degrees).
With regards to claim 9, Weber discloses the claimed invention of claim 8, and Weber further discloses (Figs. 1-5 and 7a-8) that the milk channel (the unitary channel formed by the opening at 43 in Fig. 7a and channel of 2) forms a vacuum channel (see [0076] “There is therefore no separate line for transporting the milk. The first line 2 serves at the same time as a suction line and as a milk transport line.”) for applying the cyclically changing negative pressure to the interior (see interior at 42 in Fig. 7a) of the breast shield (4).
With regards to claim 10, Weber discloses the claimed invention of claim 8, and Weber further discloses (Figs. 1-5 and 7a-8) the pump chamber (the unitary structure of 112 and 133; see [0071] and [0073]) comprises a rigid first cup (133) and a flexible pump membrane (14), wherein the pump membrane rests against the first cup in sealing fashion (see [0071] and [0073]) and wherein the pump membrane is driven (see [0017] and [0074]) and a negative pressure is producible in the pump chamber as a result of the movement of said pump membrane relative to the first cup (see [0074]).
With regards to claim 12, Weber discloses the claimed invention of claim 10, and Weber further discloses (Figs. 1-5 and 7a-8) the first cup (133) has an outlet groove (see groove at outlet opening 131 in Fig. 3), which extends from the outlet opening (131) of the pump chamber (the unitary structure of 112 and 133; see [0071] and [0073]) to an output (see output in Fig. 4 at the opposite side of 131 in Fig. 3), wherein the outlet groove, at least over a portion, extends in a direction perpendicular to the movement direction of the pump membrane (see [0074] which teaches that the movement of the pump membrane 14 is cyclical and see Fig. 4 which shows the outlet groove being perpendicular to this cyclical movement).
With regards to claim 24, Weber discloses the claimed invention of claim 10, and Weber further discloses (Figs. 1-5 and 7a-8) that the breastpump (see abstract) comprises a pump housing (10; see [0070]) with a drive (11; see [0074]) for the pump membrane (14) and wherein the rigid first cup (133) is detachably connected to the pump housing (see [0071] and [0073]).
With regards to claim 25, Weber discloses the claimed invention of claim 24, and Weber further discloses (Figs. 1-5 and 7a-8) the first rigid cup (133; see [0073]) is a constituent part of a multipart module (3, 4, 5, 13), which is connectable together to the pump housing (see [0073] and Fig. 2), wherein the module moreover at least comprises the aforementioned valves (5).
With regards to claim 30, Weber discloses the claimed invention of claim 25, and Weber further discloses (Figs. 1-5 and 7a-8) the breastpump (see abstract) comprises a pump housing (10; see [0070]), wherein the breast shield (4) is fastenable to the pump housing in a detachable manner (see [0068], [0071], and [0073]; wherein the breast shield 4 is connected to the connector 13 and the connector is then fastenable to the pump housing in a detachable manner so the breast shield must then be connected to the pump housing in a fastenable and detachable manner) and wherein, as a result of fastening the breast shield to the pump housing, parts that lie between the breast shield and the pump housing are connected to one another in sealing fashion (see [0071] and [0073]) such that a tight connection (see Fig. 2) arises between the pump chamber (the unitary structure of 112 and 133) and the interior (see at 42 in Fig. 7a) of the breast shield and wherein the breast shield and the valve body (5) are parts of the module (3, 4, 5, 13).

With regards to claim 44, Weber discloses (Figs. 1-5 and 7a-8) a method for actuating a breastpump for expressing human breastmilk (see abstract), wherein the breastpump comprises 
a breast shield (4) with an interior for receiving a mother's breast (see an interior at 42 in Fig. 7a and see [0076]) and a pump chamber (the unitary structure of 112 and 133), wherein a cyclically changing negative pressure is applied to the interior by means of the pump chamber (see [0074]), 
wherein, in a first pump phase, the cyclically changing negative pressure is applied to the interior in order to express milk from the mother's breast, wherein the interior is filled with expressed milk without expressed milk flowing out of the interior (see [0076] during the timeframe wherein the expressed milk does not flow out of the interior), 
wherein, in a second pump phase, expressed milk flows from the interior into the pump chamber and the pump chamber is filled with expressed milk (see [0076] from the timeframe where the expressed milk flow from the interior into the pump chamber and the pump chamber is filled) and 
wherein, in a third pump phase, the expressed milk flows from the pump chamber into a milk collection container (7; see [0076] from the timeframe where the expressed milk flows from the pump chamber into a milk collection container), with the interior and the pump chamber remaining filled with expressed milk (see [0076] the interior and pump chamber would remain filled with expressed milk so long as the vacuum pump is on), wherein the change from the second pump phase to the third pump phase is implemented by virtue of a fill level (see Examiner annotated Fig. 4 below; hereinafter referred to as Fig. B) of the expressed milk reaching an outlet opening (131), which leads from the pump chamber to the milk collection container, as a result of which milk flows from the pump chamber into the milk collection container through the outlet opening (see [0076]).

    PNG
    media_image2.png
    421
    825
    media_image2.png
    Greyscale

With regards to claim 45, Weber discloses the claimed invention of claim 44, and Weber further discloses (Figs. 1-5 and 7a-8) the breastpump (see abstract) changes from a pneumatic pump system to a hydraulic pump system during the expressing process (see [0076] “After initial pneumatic pumping, the device therefore changes to hydraulic pumping”), wherein the first pump phase is a pneumatic pump phase and the second pump phase is a hydraulic pump phase (the first pump phase is pneumatic because the pump has changed to the hydraulic pumping, the change occurs upon reaching the second pump phase based on the location of the expressed milk).
With regards to claim 46, Weber discloses the claimed invention of claim 44 ,and Weber further discloses (Figs. 1-5 and 7a-8) the interior (see at 42 in Fig. 7a) is nearly completely filled during the first pump phase (see [0076]; the interior of the breast shield that is not filled with the mother’s breast would be nearly completely filled during the first pump phase).
With regards to claim 47, Weber discloses the claimed invention of claim 44, and Weber further discloses (Figs. 1-5 and 7a-8) at least one of the interior (see at 42 in Fig. 7a) or the pump chamber (the unitary structure of 112 and 133) are nearly completely filled with expressed milk during at least one of the second or third pump phase (see [0076] and [0079]).
With regards to claim 48, Weber discloses the claimed invention of claim 44, and Weber further discloses (Figs. 1-5 and 7a-8) the change from the first pump phase to the second pump phase (see [0076]) is implemented by virtue of a fill level of the expressed milk reaching a first passage opening  (see Examiner annotated Fig. 7a below; hereinafter referred to as Fig. C).

    PNG
    media_image3.png
    359
    463
    media_image3.png
    Greyscale
 
With regards to claim 49, Weber discloses the claimed invention of claim 48, and Weber further discloses (Figs. 1-5 and 7a-8) in the third pump phase (see [0076]), the expressed milk flows through the first passage opening (see Fig. C above) into the pump chamber (see the unitary structure of 112 and 133) and flows through the outlet opening (131) into the milk collection container (7; see [0076]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 16-18, 21-23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Jaeger-Waldau (US 2013/0053764).
With regards to claim 3, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the valve body comprises at least one flow valve (5).
However, Weber is silent with regards to the valve body comprising at least one flow valve and one venting valve. 
Nonetheless, Jaeger-Waldau teaches (Fig. 1) the valve body (the unitary structure of valves 6 and 17) comprising at least one flow valve (17; [0043]) and one venting valve (6; [0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the valve body of the breastpump of Weber with a teaching of Jaeger-Waldau such that the valve body comprises at least one flow valve and one venting valve. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that the venting valve lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] of Jaeger-Waldau).
With regards to claim 16, Weber discloses the claimed invention of claim 1, however Weber is silent with regards to a draining channel being present between the interior of the breast shield and the pump chamber, said draining channel extending separately from the milk channel, and wherein the draining channel is able to be closed off by means of a second valve, wherein the draining channel is closed during the expressing process and opened at the end of the expressing process.
Nonetheless, Jaeger-Waldau teaches (Fig. 1) that a draining channel (3) is present between the interior (see at 21 in Fig. 1) of the breast shield (21) and the pump chamber (see at 20 in Fig. 1), said draining channel extending separately from the milk channel (see at 16 in Fig. 1), and wherein the draining channel is able to be closed off by means of a second valve (17; [0031]), wherein the draining channel is closed during the expressing process (see [0031]) and opened at the end of the expressing process (see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Jaeger-Waldau such that a draining channel is present between the interior of the breast shield and the pump chamber, said draining channel extending separately from the milk channel, and wherein the draining channel is able to be closed off by means of a second valve, wherein the draining channel is closed during the expressing process and opened at the end of the expressing process. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that the floater valve or second valve prevents liquid from being aspirated into the pump. Dried milk can agglutinate and block the inlet-and outlet valves of the pump (see [0031]). Furthermore, the addition of a suction line or draining channel allows for connection to a venting line with a vent that vents to the atmosphere. The venting valve lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] and [0041] of Jaeger-Waldau).
The breastpump of Weber modified in view of a teaching of Jaeger-Waldau will hereinafter be referred to as the breastpump of Weber and Jaeger-Waldau.
With regards to claim 17, Weber discloses the claimed invention of claim 1, however, Weber is silent with regards to a venting valve for venting the interior of the breast shield is present.
Nonetheless, Jaeger-Waldau teaches (Fig. 1) a venting valve (6) for venting the interior (see at 21 in Fig. 1) of the breast shield (21; see [0019] and [0048-0049]) is present.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Jaeger-Waldau such that the breast pump comprises a venting valve for venting the interior of the breast shield is present. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that a venting valve lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] and [0041] of Jaeger-Waldau).
With regards to claim 18, the breast pump of Weber and Jaeger-Waldau teaches the claimed invention of claim 16, however Weber is silent with regards to a venting valve for venting the interior of the breast shield is present and wherein the venting valve is able to be closed off together with the second valve and said venting valve can be opened together with the latter.
Nonetheless, Jaeger-Waldau teaches (Fig. 1) a venting valve (6) for venting the interior (see at 21 in Fig. 1) of the breast shield (21; see [0019] and [0048-0049]) is present and wherein the venting valve is able to be closed off together with the second valve (17)  and said venting valve can be opened together with the latter (see abstract, [0018], and [0031-0032] wherein the venting valve 6 is closed when the electric motor switched on and when the electric motor is turned on milk accumulates in the milk outlet vale 18 and the second valve 17 is closed when the accumulating milk is not discharged sufficiently fast enough into the reservoir/the bottle via the milk outlet valve when the electric motor is off both valves are then open).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breast pump of Weber and Jaeger-Waldau with a further teaching of Jaeger-Waldau such that a venting valve for venting the interior of the breast shield is present and wherein the venting valve is able to be closed off together with the second valve and said venting valve can be opened together with the latter. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that a venting valve lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] and [0041] of Jaeger-Waldau).
With regards to claim 21, Weber discloses the claimed invention of claim 1, however, Weber is silent with regards to a fifth valve is present in the draining channel, said fifth valve opening and closing in accordance with the applied negative pressure.
Nonetheless, Jaeger-Waldau teaches (Fig. 1) a fifth valve (17) is present in the draining channel (3), said fifth valve opening and closing in accordance with the applied negative pressure (see [0019] and [0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Jaeger-Waldau such that a fifth valve is present in the draining channel, said fifth valve opening and closing in accordance with the applied negative pressure. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that the fifth valve or floater valve prevents liquid from being aspirated into the pump as dried milk can agglutinate and block the inlet-outlet valves of the pump (see [0031] of Jaeger-Waldau).
With regards to claim 22, Weber discloses the claimed invention of claim 1, however, Weber is silent with regards to at least two valves are present and wherein the aforementioned valves are arranged in a common valve body.
Nonetheless, Jaeger-Waldau teaches (Fig. 1) at least two valves (6, 17) are present and wherein the aforementioned valves are arranged in a common valve body (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Jaeger-Waldau such that the breastpump comprises at least two valves are present and wherein the aforementioned valves are arranged in a common valve body. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that a venting valve lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] and [0041] of Jaeger-Waldau). Therefore, by modifying the breastpump of Weber to include the venting valve of Jaeger-Waldau the breastpump would then comprise at least two valves.
The breastpump of Weber modified in view of Jaeger-Waldau will hereinafter be referred to as the breastpump of Weber and Jaeger-Waldau.
With regards to claim 23, the breastpump of Weber and Jaeger-Waldau teaches the claimed invention of claim 22, and, Weber further teaches (Figs. 1-5 and 7a-8) the valve body (5) has an integral and flexible embodiment (see [0079]).
With regards to claim 26, the breastpump of Weber and Jaeger-Waldau teaches the claimed invention of claim 23, and Weber further teaches (Figs. 1-5 and 7a-8) the first rigid cup (133) is a constituent part of a multipart module (3, 5, 13), which is connectable together to the pump housing (10; see [0071] and [0073]), wherein the module moreover at least comprises the aforementioned valves (5 and the modified in suction valve 6 of Jaeger-Waldau) and wherein the first rigid cup is a constituent part of an adapter part (13; wherein the adapter part and the second part are the same) and wherein the valve body is held in a receptacle (see at 131 in Fig. 3 and Fig. 2) of the adapter part.
With regards to claim 27, the breastpump of Weber and Jaeger-Waldau teaches the claimed invention of claim 26, however, Weber is silent with regards to the module further comprises a manual actuation means for simultaneous actuation of the first and second valve.
Nonetheless, Jaeger-Waldau further teaches the module further comprises a manual actuation (11; see [0042]) means for simultaneous actuation of the first (18) and second (6) valve (see the abstract, [0042], and [0047-0048] wherein the electronic control system controls the pump via the venting valve which in turn controls the level of milk within the milk outlet valve which requires a sufficient amount to open the valve slit. The valves would be simultaneously actuatable because once the pump is turned off the venting valve is actuated open which would then cause the milk outlet valve to be closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the module of the breastpump of Weber and Jaeger-Waldau with a further teaching of Jaeger-Waldau such that the module further comprises a manual actuation means for simultaneous actuation of the first and second valve. One of ordinary skill in the art would have been motivated to make this modification, as Jaeger-Waldau teaches that controlling a venting valve via an electronic control system lowers the wear on an electric motor because on average the motor works with reduced speed. Moreover, the electric motor does not have to provide the power for the operation of a gyro valve. In fact, this saving is more or less compensated by the energy consumption of the electrically activated venting valve (see [0019] and [0041] of Jaeger-Waldau). Therefore, by modifying the breastpump of Weber to include the venting valve of Jaeger-Waldau the breastpump would then comprise at least two valves.
With regards to claim 28, the breastpump of Weber and Jaeger-Waldau teaches the claimed invention of claim 27, and the breastpump of Weber and Jaeger-Waldau further teaches (Figs. 1-5 and 7a-8 of Weber) the adapter part (13 of Weber) and the actuation part (the electronic control system 11 of Jaeger-Waldau) are not detachable from one another in a non-destructive manner (see Fig. 1 which shows that the electronic control system is connected in a non-detachable manner wherein detaching would require cutting what appears to be electrical lines which would be a destructive manner see [0025]).


Claim(s) 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber.
With regards to claim 11, a first embodiment of Weber discloses the claimed invention of claim 10, however, this first embodiment is silent with regards to a flexible media separation membrane is arranged between the rigid cup and the flexible pump membrane such that the pump membrane is protected from contact with expressed milk.
Nonetheless, a second embodiment of Weber teaches (see Figs. 12-14) a flexible media separation membrane (14’; see [0096]) is arranged between the rigid cup (see the cup shown at 14’ in Fig. 13) and the flexible pump membrane (14; see [0096] “the diaphragm 14’ is not the diaphragm [14] of the vacuum pump, as in the previous examples, but an additional diaphragm”) such that the pump membrane is protected from contact with expressed milk (see [0096]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first embodiment of Weber with a teaching of the second embodiment of Weber such that the breast pump includes a flexible media separation membrane is arranged between the rigid cup and the flexible pump membrane such that the pump membrane is protected from contact with expressed milk. One of ordinary skill in the art would have been motivated to make this modification, as the second embodiment of Weber teaches that the diaphragm 14’ has the function of separating media and serves as a partition wall between the breast-shield-side part and the unit or pump side part (see [0096] of Weber).
The breastpump of the first embodiment of Weber modified in view of a teaching of the second embodiment of Weber will hereinafter be referred to as the breastpump of Weber.
With regards to claim 13, the breastpump of Weber teaches the claimed invention of claim 11, and the first embodiment of Weber further teaches (Figs. 1-5 and 7a-8) the pump membrane (14) or, if present, the media separation membrane closes off the outlet groove (see at 131 in Fig. 3) of the rigid first cup (133) to form a channel (see the channel formed through 13 at 131 in Fig. 3) that is closed apart from the outlet opening (131) and the output (see the output in Fig. 4 at the opposite side of 131 shown in Fig. 3) (see [0071], [0073] and [0077]).

Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Alvarez et al. (US 2016/0000982; hereinafter Alvarez).
With regards to claim 15, Weber discloses the claimed invention of claim 1, however, Weber is silent with regards to the milk channel being able to be closed off by means of a first valve in order to remove the expressed milk from the pump chamber at the end of the expressing process.
Nonetheless, Alvarez teaches (Fig. 3) the milk channel (see channel at 265 in Fig. 3) is able to be closed off by means of a first valve (280) in order to remove the expressed milk from the pump chamber (260) at the end of the expressing process (see [0054] and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the milk channel of Weber with a teaching of Alvarez such that the milk channel being able to be closed off by means of a first valve in order to remove the expressed milk from the pump chamber at the end of the expressing process. One of ordinary skill in the art would have been motivated to make this modification, as Alvarez teaches that the inclusion of a valve in the milk channel provides for the passage of milk while maintaining vacuum pressure in the pressure chamber (see [0054] of Alvarez).
With regards to claim 20, Weber discloses the claimed invention of claim 1, however Weber is silent with regards to a fourth valve is present in the milk channel, said fourth valve opening and closing in accordance with the applied negative pressure.
Nonetheless, Alvarez teaches (Fig. 3) a fourth valve (280) is present in the milk channel (see channel at 265 in Fig. 3), said fourth valve opening and closing in accordance with the applied negative pressure (see [0054], [0065] and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the milk channel of Weber with a teaching of Alvarez such that a fourth valve is present in the milk channel, said fourth valve opening and closing in accordance with the applied negative pressure. One of ordinary skill in the art would have been motivated to make this modification, as Alvarez teaches that the inclusion of a valve in the milk channel provides for the passage of milk while maintaining vacuum pressure in the pressure chamber (see [0054] of Alvarez).

Claim(s) 19, 54, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Quackenbush et al. (US 2008/0255503; hereinafter Quackenbush).
With regards to claim 19, Weber discloses the claimed invention of claim 1, however, Weber is silent with regards to a third valve is present, said third valve maintaining a baseline negative pressure in the interior of the breast shield when the pressure of the cyclically changing negative pressure increases.
Nonetheless, Quackenbush teaches (Figs. 6 and 11) a third valve (280) is present, said third valve maintaining a baseline negative pressure in the interior (see at 212 in Fig. 6) of the breast shield (212) when the pressure of the cyclically changing negative pressure increases (see [0063], [0066-0068], and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Quackenbush such that a third valve is present, said third valve maintaining a baseline negative pressure in the interior of the breast shield when the pressure of the cyclically changing negative pressure increases. One of ordinary skill in the art would have been motivated to make this modification, as Quackenbush teaches benefits would include for example, reducing the amount of energy required to thereafter reach maximum vacuum. The "elastic rebound" of the nipple upon release of vacuum would also be minimized. Further benefits may result from being able to control a given vacuum cycle between desired set points of actually sensed, and thereby actually applied pressures, which set points may be made numerous for more complex, yet precisely controlled suction curves. The present invention also provides comfort to the nursing mother in that the reciprocation of a breast or nipple within the breastshield is minimized (see [0013] of Quackenbush).

With regards to claim 54, Weber discloses the claimed invention of claim 44, however Weber is silent with regards to a baseline negative pressure is maintained during at least some of the pump phases, preferably during the first, second, and third pump phase. 
Nonetheless, Quackenbush teaches (Figs. 6 and 11) a third valve (280) is present, said third valve maintaining a baseline negative pressure in the interior (see at 212 in Fig. 6) of the breast shield (212) when the pressure of the cyclically changing negative pressure increases (see [0063], [0066-0068], and [0070]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber with a teaching of Quackenbush such that a third valve is present, said third valve maintaining a baseline negative pressure in the interior of the breast shield when the pressure of the cyclically changing negative pressure increases wherein the third valve maintains a baseline negative pressure during at least some of the pump phases, preferably during the first, second, and third pump phase. One of ordinary skill in the art would have been motivated to make this modification, as Quackenbush teaches benefits would include for example, reducing the amount of energy required to thereafter reach maximum vacuum. The "elastic rebound" of the nipple upon release of vacuum would also be minimized. Further benefits may result from being able to control a given vacuum cycle between desired set points of actually sensed, and thereby actually applied pressures, which set points may be made numerous for more complex, yet precisely controlled suction curves. The present invention also provides comfort to the nursing mother in that the reciprocation of a breast or nipple within the breastshield is minimized (see [0013] of Quackenbush).
The breastpump of Weber modified in view of Quackenbush will hereinafter be referred to as the breastpump of Weber and Quackenbush.
With regards to claim 55, the breastpump of Weber and Quackenbush teaches the claimed invention of claim 54, however, Weber is silent with regards to a third valve initially opening in the case of a pressure increase of the cyclically changing negative pressure in the direction of atmospheric pressure and then closing and thereby maintaining the baseline negative pressure.
Nonetheless, Quackenbush further teaches (Figs. 6 and 11) a third valve (280) initially opening in the case of a pressure increase of the cyclically changing negative pressure in the direction of atmospheric pressure and then closing and thereby maintaining the baseline negative pressure (see [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber and Quackenbush with a further teaching of Quackenbush such that a third valve initially opening in the case of a pressure increase of the cyclically changing negative pressure in the direction of atmospheric pressure and then closing and thereby maintaining the baseline negative pressure. One of ordinary skill in the art would have been motivated to make this modification, as Quackenbush teaches benefits would include for example, reducing the amount of energy required to thereafter reach maximum vacuum. The "elastic rebound" of the nipple upon release of vacuum would also be minimized. Further benefits may result from being able to control a given vacuum cycle between desired set points of actually sensed, and thereby actually applied pressures, which set points may be made numerous for more complex, yet precisely controlled suction curves. The present invention also provides comfort to the nursing mother in that the reciprocation of a breast or nipple within the breastshield is minimized (see [0013] of Quackenbush).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber in view of Analytis et al. (US 2018/0093024; hereinafter Analytis).
With regards to claim 31, Weber discloses the claimed invention of claim 1, and Weber further discloses (Figs. 1-5 and 7a-8) the breastpump (see abstract) comprises a pump housing (10), to which the breast shield (4) is fastenable in a detachable manner (see [0071] as the cover 13 is fastenable/detachably connectable to the pump housing the breast shield which is connected with the cover would then also be fastenable to the pump housing), and wherein the breastpump further comprises a milk collection container (7).
However, Weber is silent with regards to the milk collection container which is fastenable to the pump housing by means of a snap-fit connector.
Nonetheless, Analytis teaches (Fig. 1) the milk collection container (140) which is fastenable to the pump housing (115) by means of a snap-fit connector (130; see [0019] “manifold base 130 may include a friction connector, which allows milk collection apparatus 140 to “snap” into manifold base 130”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the connection between the milk container and the pump housing of the breastpump of Weber with a teaching of Analytis such that the milk collection container which is fastenable to the pump housing by means of a snap-fit connector. One of ordinary skill in the art would have been motivated to make this modification, as Analytis teaches that a threaded/screw connection, which Weber discloses, is interchangeable with a snap-fit connection (see [0019] of Analytis).
The breastpump of Weber modified in view of the teaching of Analytis will hereinafter be referred to as the breastpump of Weber and Analytis.
Claim(s) 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber and Analytis as applied to claim 31 above, and further in view of Chang et al. (US 2018/0333523; hereinafter Chang).
With regards to claim 32, the breastpump of Weber and Analytis teaches the claimed invention of claim 31, however neither Weber nor Analytis teaches that the milk collection container comprises a main body and a lid, wherein the lid has an at least partly air-permeable and liquid-impermeable embodiment.
Nonetheless, Chang teaches (Figs. 8-10) that the milk collection container (60) comprises a main body (101) and a lid (92), wherein the lid has an at least partly air-permeable and liquid-impermeable embodiment (see [0010], [0021], [0100] and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the milk collection container of the breastpump of Weber and Analytis with a teaching of Chang such that the milk collection container comprises a main body and a lid, wherein the lid has an at least partly air-permeable and liquid-impermeable embodiment. One of ordinary skill in the art would have been motivated to make this modification, as Chang teaches that a flow feature can be incorporated into the storage container in the form of materials to facilitate removing air or gases (see [0010] of Chang).
The breastpump of Weber and Analytis modified in view of Chang will hereinafter be referred to as the breastpump of Weber, Analytis, and Chang.
With regards to claim 33, the breastpump of Weber, Analytis, and Chang teaches the claimed invention of claim 32, however Weber is silent with regards to the lid comprises an air-permeable and liquid-impermeable membrane.
Nonetheless, Chang further teaches (Figs. 8-10) that the lid (92) comprises an air-permeable and liquid-impermeable membrane (see [0010], [0021], and [0100] “polyethylene”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber, Analytis, and Chang with a further teaching of Chang such that the lid comprises an air-permeable and liquid-impermeable membrane. One of ordinary skill in the art would have been motivated to make this modification, as a flow feature can be incorporated into the storage container in the form of materials to facilitate removing air or gases (see [0010] of Chang).
With regards to claim 34, the breastpump of Weber and Analytis teaches the claimed invention of claim 31, however Weber is silent with regards to the lid is provided with a one-way valve.
Nonetheless, Chang teaches (Figs. 8-10) the lid (92) is provided with a one-way valve (102; [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the breastpump of Weber and Analytis with a teaching of Chang such that the lid is provided with a one-way valve. One of ordinary skill in the art would have been motivated to make this modification, as Chang teaches a flow feature can be incorporated into the storage container in the form of valves to facilitate removing air or gases (see [0010] of Chang).
Allowable Subject Matter
Claims 50-53 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving all rejections under 35 U.S.C. 112.
With regards to claim 50, the best prior art of record was Weber. However, Weber nor any other prior art of record teaches or suggests the limitations of in a fourth pump phase, the interior is drained and the already expressed milk contained therein is guided from the interior to the milk collection container through a second passage opening in combination with the claim limitations upon which it depends. Therefore, Claim 50 would be allowable if it was rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving all rejections under 35 U.S.C. 112.
With regards to claim 51, the best prior art of record was Weber. However, Weber nor any other prior art of record teaches or suggests the limitations of the first passage opening is able to be closed off with a first valve and wherein the second passage opening is able to be closed off with a second valve, wherein the second passage opening always remains closed during the first to third pump phase and wherein, in a fourth pump phase, the interior is drained and the already expressed milk contained therein is guided from the interior to the milk collection container through a second passage opening in combination with the claim limitations upon which it depends. Therefore, Claim 51 would be allowable if it was rewritten in independent form including all of the limitations of the base claim and any intervening claims and resolving all rejections under 35 U.S.C. 112.
With regards to claim 52, would be allowable based on the aforementioned reasons of claim 51 upon which claim 52 depends. However, similar corrections are necessary to resolve all 35 U.S.C. 112(b) rejections regarding this claim and the claims upon which it depends.
With regards to claim 53, would be allowable based on the aforementioned reasons of claim 51 upon which claim 53 depends. However, similar corrections are necessary to resolve all 35 U.S.C. 112(b) rejections regarding this claim and the claims upon which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783